COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Felton and Senior Judge Willis


JOSEPH E. BECK, III
                                            MEMORANDUM OPINION *
v.   Record No. 1724-02-2                       PER CURIAM
                                              AUGUST 26, 2003
STACEY WESTWOOD, F/K/A
 STACEY A. BECK


               FROM THE CIRCUIT COURT OF HANOVER COUNTY
                       John R. Alderman, Judge

            (Joseph E. Beck, III, pro se, on briefs).

            (Barbara S. Picard; Cawthorn, Picard & Rowe,
            P.C., on brief), for appellee.


     Joseph E. Beck, III, (husband) appeals an order of the trial

court denying his motion for a reduction and/or termination in

spousal support.    Husband argues the trial court's ruling was

plainly wrong and without evidence to support it.     Upon reviewing

the record and briefs of the parties, we conclude that this appeal

is without merit.   Accordingly, we summarily affirm the decision

of the trial court.   See Rule 5A:27.

                              BACKGROUND

     The parties' final divorce decree was entered on September

21, 1998.   On April 12, 1999, the trial court entered a decree

addressing the equitable distribution of the parties' marital


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
assets and child and spousal support.     In that order, the trial

court did not award wife spousal support but provided that wife

would receive a reservation of spousal support.    The order awarded

wife monthly child support payments of $1,027.20.

        Stacey Westwood (wife) appealed the order to this Court.     We

issued an unpublished opinion remanding the case to the trial

court for reconsideration of the issue of spousal support.    In

that opinion, we held that the record failed to show that wife had

"income sufficient to meet her needs or to provide the basic

necessities."    Beck v. Beck, Record No. 1082-99-2, slip op. at 18

(Sept. 19, 2000).    Wife has a master's degree in business

administration, but she did not work outside the home, and she

provided nearly 100% of the non-monetary contributions to rearing

the parties' three children, who were all below school age at that

time.    We concluded that the trial court erred in not awarding

wife spousal support "in an amount at least equal to that

necessary to pay child care expenses that would enable wife to

seek employment."    Id. at 19.   The opinion also affirmed the trial

court's ruling to impute $50,000 in annual income to husband

because he was voluntarily under-employed.

        On February 16, 2001, the trial court entered an amended

order awarding wife spousal support in the amount of $1,400 per

month nunc pro tunc to November 1, 1998.    The order also adjusted

husband's monthly child support payment "to account for the

spousal support award."    In September 2001, husband filed a motion

                                  - 2 -
for reduction and/or termination of spousal support based on a

material change in his financial circumstances.

     On January 31, 2002, the trial court held a hearing on

husband's motion.   The hearing was not transcribed.   The written

statement of facts indicates that wife testified she is not

currently seeking employment and she is attending a university

working toward a masters degree in secondary education.    Wife also

stated that she has held several part-time jobs since the parties'

divorce.

     Husband testified that "shortly after" June 1998, he

purchased a business for $1,000,000 and that he started a "new

company" in 1999.   The new company was "put into involuntary

bankruptcy" in July 2000, and husband now works for "JSJ Design,"

a limited liability company owned by his current spouse.    Husband

testified that he did not know the gross income or the expenses

for JSJ Design, except that it has a monthly "rent" payment of

$1,000.    The written statement of facts includes no information

about husband's current income.   However, in his October 8, 2001

deposition, husband stated that he was not earning a salary from

JSJ Design because the company could not afford to pay him.

Husband's spouse works part-time for JSJ Design.   Husband also

testified that he and his current spouse have a monthly mortgage

payment of $1,500, a monthly home equity loan payment of $300 per

month, and two car loan or lease payments totaling $782 per month.



                                - 3 -
     The trial court ruled that husband showed no material change

in circumstances sufficient to reduce the spousal support award.

                               ANALYSIS

     A party seeking modification of spousal support pursuant to

Code § 20-109, bears the burden of proving "both a material change

in circumstances and that this change warrants a modification of

support."   Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383

S.E.2d 28, 30 (1989).   "The material change 'must bear upon the

financial needs of the dependent spouse or the ability of the

supporting spouse to pay.'"   Street v. Street, 25 Va. App. 380,

386, 488 S.E.2d 665, 668 (1997) (en banc) (citation omitted).     In

addition, "[t]he material change in circumstances must have

occurred after the most recent judicial review of the award

. . . ."    Moreno v. Moreno, 24 Va. App. 190, 195, 480 S.E.2d 792,

795 (1997).   "The determination whether a spouse is entitled to [a

reduction or increase in spousal] support, and if so how much, is

a matter within the discretion of the [trial] court and will not

be disturbed on appeal unless it is clear that some injustice has

been done."   Dukelow v. Dukelow, 2 Va. App. 21, 27, 341 S.E.2d

208, 211 (1986).

     Husband asserts that the following circumstances have changed

justifying a reduction or termination of the spousal support

award:   the children now attend school full-time, thus reducing

potential child care costs; wife is not seeking employment; and he

pays 90% of his monthly income in support payments based on the

                                - 4 -
imputed income figure of $50,000 per year.     He also argues that

since wife has only worked several part-time jobs and is not

seeking employment, very little of the spousal support award has

been used for child care expenses.

     The evidence showed that wife is attending school and is not

employed.   Although the children are also now attending school,

the spousal support award was not established for the sole purpose

of paying for child care expenses.     Rather, as we stated in the

opinion in Record No. 1082-99-2, in awarding spousal support,

"'the law's aim is to provide a sum for such period of time as

needed to maintain the spouse in the manner to which the spouse

was accustomed during the marriage, balanced against the other

spouse's ability to pay.'"   Beck, Record No. 1082-99-2, slip op.

at 17 (quoting Blank v. Blank, 10 Va. App. 1, 4, 389 S.E.2d 723,

724 (1990)).   We held only that wife should receive spousal

support "in an amount at least equal to that necessary to pay

child care expenses that would enable wife to seek employment."

Id., slip op. at 19.   We did not state that the award was solely

to be used to pay child care costs.

     Wife remains unemployed, but is working toward an advanced

degree.   Husband's obligation to maintain wife in the manner to

which she was accustomed during the marriage continues.

Furthermore, in the February 16, 2001 order, the trial court

reduced husband's child support payment to account for the spousal

support award.

                               - 5 -
     Moreover, husband has failed to show any material change in

his financial circumstances.   The spousal support award was

established in the February 16, 2001 trial court order.   The

financial circumstances cited by husband--the bankrupt business,

the acquisition of a mortgage and home equity loan--occurred prior

to the award of spousal support.   Furthermore, the spousal support

award was also based on the imputation of $50,000 in annual income

to husband, which was affirmed by this Court.   Thus, husband's

assertion that he receives no income from JSJ Design is of no

consequence.

     Accordingly, we find the trial court did not abuse its

discretion in denying husband's motion for a reduction and/or

termination in spousal support.

                                                          Affirmed.




                               - 6 -